Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim discloses that when the flow cell is “in the fluid sample measurement state” the surfaces are separated by “a first distance” and “in the fluid sample measurement state” the surfaces are separated by “a second distance that is less than the first distances”.  The examiner believes this to a mistake and that one of the states should read the reference state.  Clarification is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


With respect to claim 14, O’Rourke discloses an optical probe comprising:
A flow cell body including a hollow chamber for containing the fluid sample, the hollow chamber including a first surface and a second surface, the first surface fixed at a first end of the hollow chamber, and the second surface moveable relative to the first surface (Figure 1, flow cell body = 100, hollow chamber = 104, first surface = lens 156, second surface = plug 108)
A switching mechanism operative to move the second surface relative to the first surface so as to adjust an amount of the fluid sample, present in a light path extending through the hollow chamber, between at least a first fluid sample amount (Figure 1, switching mechanism = control fluid and sample fluid, Col.4, l 30-61)
A fluid sample measurement state corresponding to a measurement associated with light traversing the hollow chamber, via the light path, through the second fluid sample amount (Col.4, l 48-61)

With respect to claim 16-20
The amount of fluid sample in the light path corresponds to an amount of the fluid sample between the first and second surfaces (Figure 2, beam B)
The second surface is linearly moveable relative to the first surface (Figure 1-2, plug moves along probe)
Movement of the second surface relative to the first surface effects a distance between the first and second surfaces and wherein the distance is variable over a range of distances between a first distance and a second distance (Figure 1 vs Figure 2)
The first and second surfaces are substantially parallel to each other (Figure 1, plug surface 128 substantially parallel to lens 156)
When the flow cell is in the fluid sample state the first and second surfaces are separated by a first distance (Figure 1, 2)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Rourke et al. U.S. Patent #5,039,224. 
With respect to claim 15, O’Rourke discloses all of the limitations as applied to claim 14.  In addition, O’Rourke discloses:
The first surface is transparent surfaces, and wherein the light path is defined in part by the first and second surfaces (Figure 1, first surface = lens 156)
However, O’Rourke fails to disclose the second surface is a transparent surface. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make both surfaces of O’Rourke transparent surfaces rather than the second surface being a reflective surface. It is well known in the art that optical measurements can be either reflective or transmissive and that they often are obvious variants, equivalent to each other.  In this case, O’Rourke operates with one transmissive and one reflective surface such that the optical beam passes through the sample twice before returning to the input optical fiber to the detector.  However, one of ordinary skill in the art would recognize the benefit of having two transmissive sides to the flow cell such that the system operates in a transmissive state, minimizing noise and measuring different types of sample opacities. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent #10,718,748 discloses a flow cell with movable sides to change the optical path length for measurements. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/         Examiner, Art Unit 2877